Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As the content of Provisional U.S. Application 62/683,773 does not fully support the subject matter of any pending claim, and as Applicant has not perfected foreign priority, the effective filing date of all claims is deemed to be 11 June 2019


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14 both requires the respective second surface to overlap the respective first surface of the base substrate.  The usage of the term “overlap” is problematic, because it is not clear what Applicant intends this word to convey.  When e.g. a coating to overlap a portion of a vertical surface of a substrate, or a window to overlap a display panel), it is clear what is intended by Applicant.  
However, the sense of the word “overlap” mentioned above may or may not be the same sense of a coating overlapping surface of a substrate.  This alone creates an issue of indefiniteness, as the usage of the term “overlap” is not consistent.  Logically, if a different sense of the word “overlap” is to be applied to the recitation of the second surface overlapping the first surface, then usage of the word “overlap” in the claim is per se indefinite, as the word takes on two simultaneous meanings.  However, were the same meaning of the word to be applied to the situation of one surface of an element overlapping a second surface of the same element, it is not immediately clear how two opposing surfaces of the same object could overlap each other, at least with the term “overlap” conferred the sense of the word used in the context of a coating overlapping a surface of a substrate.  Either way, there is an issue of indefiniteness, as the word is either used inconsistently or used in a manner that is not appropriate.  For purpose of claim interpretation, the limitation of “a second surface that overlaps the first surface” is considered to require the presence of two opposing surfaces located on a single substrate. 
As claims 2-13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-13 are also held to be rejected.
As claims 15-20 depend on claim 14, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 14, claims 15-20 are also held to be rejected.

Allowable Subject Matter
Assuming that the 35 U.S.C. 112(b) issue identified above is resolved, the subject matter of claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6; claims 14, 16, and 17; and claims 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0369560 A1 (“Takeda”).  The relevant sections of Takeda discussed below are all present in foreign priority application JP 2018/026237.
Considering claims 1 and 14, Takeda discloses a display device 10 that comprises a LCD panel 62 (viz. a display panel) and a cover glass 1 used as the window of a display device 10 (Takeda ¶ 0213-220 and Fig. 6, reproduced infra), wherein it is clear from the disclosure of Takeda that the cover glass 1 overlaps the display panel.

    PNG
    media_image1.png
    537
    762
    media_image1.png
    Greyscale

Re: the cover glass 1, Takeda discloses that it may be a glass having chamfered surfaces, wherein a light-shielding layer 31 is applied to opposing main surface of the glass as well as vertical edge surface 23 (id. ¶ 0200 and Fig. 4B, reproduced infra).  The light-shielding 31 layer thus reads on the claimed first coating layer, with the upper main surface of the cover glass reading on the claimed first surface.  Given the disclosure of ¶ 0200 of Takeda, it is clear that the light-shielding layer 31 also overlaps a surface of the cover glass mapping onto the claimed vertical surface.  Either layer 3 or 81 would read on the claimed second coating layer, and it is clear that opposing main surfaces 21 and 22 span the same horizontal dimension.  Thus, Takeda anticipates claims 1 and 14.

    PNG
    media_image2.png
    446
    640
    media_image2.png
    Greyscale

Considering claims 2, 3, and 17, it is clear from Fig. 4B of Takeda that the light-shielding layer 31 may be deposited on at least a portion of the upper chamfered surface (viz. first inclined surface).  It is hereby contended that in the embodiment where the light-shielding layer 31 is extended to the surface 23 as well as portions of lower surface 21, it would naturally follow that the entirety of the upper chamfer would be coated with the light-shielding layer as well.
Considering claim 4, at least the end of the light-shielding layer located more proximal toward the center of the cover glass is inclined with the cover glass.
Considering claim 6, there is also a lower chamfer disclosed in Takeda.
Considering claim 16, Takeda discloses that the cover glass retains flexural strength (id. ¶ 0094).
Considering claims 21 and 23, in the embodiment of Takeda wherein the light-shielding layer 31 is applied to both opposing main surfaces, the light-shielding layer 31 located on the lower main surface 21 would read on the limitations of claim 21.  Furthermore, it is clear that in such an embodiment, the light-shielding layer 31 would .

Claims 1 and 5; and claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0194066 A1 (“Omote”).  The relevant sections of Takeda discussed below are all present in foreign priority application JP 2017/251067.
Considering claims 1 and 5, Omote discloses a coated glass article used for a display, wherein the coated glass article comprises a glass substrate having applied to one main surface thereof an inorganic coating derived from siloxane 6 and to an opposing main surface thereof an organic coating 7, wherein both coatings may directly overlap at the minor surface of the coated glass (Omote ¶ 0019, 0022-0024, and Figs. 9B - 9F).  Omote thus anticipates claims 1 and 5.
Considering claims 21 and 22, Omote as discussed above would also anticipate claims 21 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8; claims 14-18; and claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Takeda.
Considering claims 1-6, Omote discloses a coated glass article used for a display, wherein the coated glass article comprises a glass substrate having applied to one main surface thereof an inorganic coating derived from siloxane 6 and to an opposing main surface thereof an organic coating 7, wherein both coatings may directly overlap at the minor surface of the coated glass (Omote ¶ 0019, 0022-0024, and Figs. 9B - 9F).  Omote differs from the claimed invention of claims 2-4 and 6, as it is silent re: chamfering of the edge surfaces of the glass substrate thereof.
However, chamfering of edge surfaces of glass used as display cover glasses is well-known in the art, and a configuration in which a first chamfers is located between one main surface and a vertical surface and a second chamfer is located between an opposing main surface and the vertical surface is known (Takeda ¶ 0213-220 and Fig. 6).  Both Omote and Takeda are analogous, for being directed to the field of endeavor of the instant application (coated glass, in particular those used as cover glasses).  Person having ordinary skill in the art has reasonable expectation of success that the minor surface of the cover glass of Omote may be subjected to chamfering, because Omote states that the surface connecting the opposing main surfaces of the cover glass does 
The chamfered cover glass of Omote and Takeda would therefore exhibit two edge chamfers (reading on the claimed first and second inclined surfaces), both of which will be covered by both the inorganic coating 6 and the organic coating 7, and wherein the two coatings directly contacts each other.  Thus, Omote in view of Takeda renders obvious claims 1-6 and 8.

Considering claims 14-18, using the modified cover glass of Omote and Takeda as discussed in ¶ 25-27 above in the display device shown in Fig. 6 of Takeda would meet the limitations of claims 14-18.

Considering claims 21-24, using the modified cover glass of Omote and Takeda as discussed in ¶ 25-27 above in the display device shown in Fig. 6 of Takeda would meet the limitations of claims 14-18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Takeda, as applied to claim 6 above, and further in view of U.S. 2013/0288010 A1 (“Akarapu”).
Considering claim 7, Omote and Takeda as discussed above is silent re: a rounded chamfer.  However, provision of round chamfers to a glass is well-known, as is taught in Akarapu (Akarapu ¶ 0033).  Akarapu is analogous, for being directed to glass with shaped minor surfaces.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have provided a round chamfer, as doing so can minimize surface flaws.

Claims 12 and 13; and claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Takeda, as applied to claims 1 and 14 above, and further in view of U.S. 2018/0354846 A1 (“Koep”)
Considering claims 13 and 19, Omote as discussed above is silent re: usage of an inorganic layer having the claimed thickness, wherein the inorganic layer bonds to the glass substrate.
Koep teaches a coating used to fill defects on glass surfaces, wherein the coating contains siloxanes and silanes, and wherein the coating chemically bonds to glass (Koep abs., ¶, 0038 and ¶ 0051).  Koep further teaches that the coating may have thickness of 0.01 to about 10 microns (id. ¶ 0058).  Koep is analogous, for being directed to siloxane based coatings that fills defects in glass.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the coating composition of Koep to have formed the inorganic coating 6 in Omote and Takeda, as doing so improves mechanical properties (id. ¶ 0003).
Considering claim 12, as noted above, the coating has thickness of about 10 µm, which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Takeda, as respectively applied to claim 14 above, and further in view of U.S. 2016/0227653 A1 (“Kim”)..
Considering claims 20, Omote as discussed above is silent re: the provision of a light blocking layer and an adhesive layer.
However, the provision of both layers is known in displays utilizing cover glasses, as is taught in Kim (Kim ¶ 0055 and 0056).  Kim is analogous, for also being directed to displays.  Person having ordinary skill in the art would have been motivated to use a light blocking layer and an adhesive layer, as Kim is considered to have demonstrated that these layers are known to be applied in display devices.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z. Jim Yang/Primary Examiner, Art Unit 1781